Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell McInnis youtube video tiled: “Ice Pirate Anchor” dated 02/07/2020, hereinafter referred to as “McInnis video”. 
Regarding claim 1, McInnis video discloses apparatus for use with a sheet of rigid support material having a proximal face (0:14 min to 0:25 min of video: an ice pirate anchor apparatus is carried by an user for use on ice sheet through a hole, see screen capture below at 0:19 min), an opposite distal face spaced from the proximal face by a thickness of the support material  (0:27 min and 0:47 min, a top face and bottom face of the anchor is separated by thickness of ice sheet), and a hole having a peripheral wall formed through the thickness of the support material such that the hole is open at the proximal and distal faces of the sheet to provide an anchoring point at the proximal face of the sheet for anchoring an object thereto (0:23 min ~ 0:26 min of video, ice pirate anchor anchoring pickup truck at 0:39 min via a strap), comprising: a riqid frame member having longitudinally opposite first and second ends (0:17 min of video: a long tubular vertical frame member with opposite ends at top and bottom thereof) and being transversely sized and shaped in a manner so as to enable a first portion of the frame member defining the first end thereof to be passed from a position at or adjacent the proximal face of the sheet and into the hole in an insertion direction towards the distal face when a longitudinal axis of the frame member, along which the first and second ends lie, is oriented generally parallel to a thickness direction of the sheet oriented from the proximal face to the distal face, such that the frame member can be arranged in an inserted position relative to the hole in which the frame member is substantially in the hole (0:24 min ~ 0:26 min of video: insertion of vertical post/frame member into the hole in direction parallel to thickness direction of ice sheet), (ii) the first end of the frame member is located at or adjacent the distal face of the sheet and the second end of the frame member is located at or adjacent the proximal face of the sheet (0:27 min of video), and (iii) the longitudinal axis of the frame member is generally parallel to the thickness direction of the sheet (0:30 min of video, vertical rod/post parallel to thickness direction of ice sheet); a first face-engagement member supported on the frame member generally at the first end thereof (0:22 min of video, a triangular piece near bottom of vertical post, see screen capture below) and arranged for passing through the hole with the first end of the frame member in the insertion direction such that the first face-engagement member is disposed outside the hole and adiacent the distal face of the sheet when the frame member is in the inserted position (0:47 min of video, a horizontal post protruding above top of ice sheet at hole); the first face-engagement member defining a contact surface disposed to one side transversely of the frame member and arranged to face generally in a longitudinal direction of the frame member towards the second end thereof for engaging the distal face of the sheet 3 in a working position of the first face-engagement member to resist removal in an opposite direction to the insertion direction out of the hole (0:47 min ~ 0:55 min, the horizontal post alongside other components act to resist removal from hole when attached strap is pulled by truck); a buttress member supported on the frame member at a longitudinally spaced location from the first face-engagement member in said longitudinal direction towards the second end of the frame member (0:20 min ~ 0:22 min: various component structures horizontally attached near the upper end adjacent to the waist of user); the buttress member being arranged to be located in the hole when the frame member is in the inserted position and projecting transversely outwardly from the frame member to a free end of the buttress member for abutting the peripheral wall of the hole at a first location thereon in a working position of the buttress member (0:25 min ~  0:27 min of video), the buttress member being arranged such that, when the free end of the buttress member is in butting engagement with the peripheral wall of the hole at the first location in the working position of the buttress member, the frame member is located generally at the peripheral wall at a second location thereon which is substantially diametrically opposite to the first location and the apparatus at a substantially diametrically opposite location to the free end (0:25 min of video), relative to the longitudinal axis, is located in butting engagement with the peripheral wall of the hole at said second location thereon so as to resist movement relative to the hole in a transverse direction between the free end and the substantially diametrically opposite location on the apparatus (above limitations are implicitly taught near end of video); and an attachment arrangement for coupling the object to the apparatus (0:40 min, strap/attachment arrangement tied to ice pirate anchor at one end, and tied to truck at other end).  
Screen captures at 0:19 min and 0: 22 min of McInnis video


    PNG
    media_image1.png
    1080
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1080
    1920
    media_image2.png
    Greyscale

Regarding claim 2, McInnis video discloses wherein the free end of the buttress member extends angularly of the longitudinal axis of the frame member from a first side of the free end to a second side thereof (0:20 min of video shows the buttress member extends angularly from vertical post/rod). 
Screen capture at 0:20 min of McInnis video

    PNG
    media_image3.png
    1080
    1920
    media_image3.png
    Greyscale

Regarding claim 3, McInnis video discloses wherein the free end extends from the first side to the second side through a prescribed angle which is between about 35 degrees and about 80 degrees relative to the longitudinal axis (0:20 min of videos shows the buttress member has a free end extending at angle at about 45 degrees, see above screen capture). 

Regarding claim 4, McInnis video discloses wherein the prescribed angle is between about 45 degrees and about 60 degrees (0:20 min of videos shows the buttress member has a free end extending at angle at about 45 degrees, see above screen capture). 

Regarding claim 6, McInnis video discloses wherein the buttress member includes a projecting portion defining the free end and disposed substantially to one side transversely of the frame member and a frame receiving portion connected to the projecting portion and encompassing a transverse periphery of the frame member such that a location on the frame receiving portion substantially diametrically opposite to the free end is in butting contact with the peripheral wall of the hole at the second location thereon in the working position of the buttress member (0:25 min ~ 0:26 min, see annotated photo A below).






Annotated photo A for screen capture taken from McInnis video at 0:26 min 

    PNG
    media_image4.png
    702
    728
    media_image4.png
    Greyscale


Regarding claim 7, McInnis video discloses wherein the frame receiving portion of the buttress member is movably supported on the frame member for movement longitudinally therealong (see annotated photo A above taken from 0:26 min of video, which shows two silver colored adjustment knobs for adjusting longitudinal movement of the buttress member with respect to vertical frame member/posts). 

Regarding claim 8, McInnis video discloses wherein the contact surface of the first face-engagement member is arranged at an angularly spaced position from the free end of the buttress member relative to the longitudinal axis of the frame member  (a triangular piece near bottom of vertical post held by hand of user at 0:22 min of video can be first face-engagement member, horizontal structures attached to vertical post thereabove can be the buttress member, and the contact surface of the triangular bottom piece to sidewall of ice sheet in the hole appear to be at angularly spaced position from one end of buttress member as seen in 0:26 min ~ 0:27 min of video). 

Regarding claim 9, McInnis video discloses wherein the contact surface of the first face-engagement member is located on a substantially diametrically opposite side of the frame member to the buttress member so as to engage the sheet of rigid support material at a common angular location as the frame member relative to the longitudinal axis  (0:23 min ~ 0:27 min of video implies that the contact surface of the triangular piece (first face-engagement member) near bottom of vertical post held by hand of user at 0:22 min of video, is located on opposite side of frame member /vertical post to the buttress member to engage the ice sheet at an vertical angle same as that of the vertical post). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell McInnis youtube video tiled: “Ice Pirate Anchor” dated 02/07/2020, hereinafter referred to as “McInnis video” in view of Blank (US 20080112764A1, hereinafter referred to as “Blank”) and further in view of Digger D-30 ice angel sold on amazon dated Nov 2013, hereinafter referred to as “Digger”). 

Regarding claim 5, McInnis video fails to disclose wherein the free end comprises a smooth end surface for butting engagement with the peripheral wall of the hole and a plurality of projections at spaced locations carried on the end surface at angularly spaced positions of the longitudinal axis of the frame member for biting into the support material at the peripheral wall in the working position of the buttress member.  
However, Blank and Digger combined together with McInnis teach wherein the free end comprises a smooth end surface for butting engagement with the peripheral wall of the hole and a plurality of projections at spaced locations carried on the end surface at angularly spaced positions of the longitudinal axis of the frame member for biting into the support material at the peripheral wall in the working position of the buttress member (Blank: Fig. 2, outer surface 20 of ice anchor 10 appears to be smooth, and said to engage with the edges of hole in [0019]; Digger: page 1 photo shows an ice anchor with two protruding wing-shaped with projections for biting into ice at edge of hole of ice; McInnis: frame member and buttress member as previously discussed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Blank and Digger to ice anchor of McInnis video based on the rationale that due to presence of lateral force, the (smooth) outer surface 20 of the ice anchor 10 of Blank is effective to engage the hole of ice sheet to achieve stabilization point for the vehicle 14 according to [0018] thereof.   Meanwhile, due to the shape of the wings of ice angels with projections taught by Digger, it appears that additional engagement by the wings with projections can be achieved with respect to hole sidewall of ice sheet especially when the cord is raised or pulled away from the hole by the tethered vehicle.   Thus, the combined features of having smooth outer surface abutting sides of holes alongside wings with projections can be effective to provide anchoring functionality to a vehicle on ice sheet.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell McInnis youtube video tiled: “Ice Pirate Anchor” dated 02/07/2020, hereinafter referred to as “McInnis video” in view of Billet pull-pal winch anchor sold on amazon dated Oct 2011, hereinafter referred to as “Billet”. 
McInnis fails to disclose wherein the first face-engagement member defines a guide surface arranged to face generally in the insertion direction and which is inclined transversely outwardly and longitudinally in the longitudinal direction towards the5 second end of the frame member so as to guide the first face-engagement member into the hole in the insertion direction.  
However, McInnis modified by Billet teach wherein the first face-engagement member defines a guide surface arranged to face generally in the insertion direction and which is inclined transversely outwardly and longitudinally in the longitudinal direction towards the second end of the frame member so as to guide the first face-engagement member into the hole in the insertion direction (Billet: roll over photos show the spade element with guide surface in insertion direction and having shape to be inclined to guide spade into a hole in ice, McInnis: first face-engagement member, triangular bottom piece attached to frame, can be adapted to the structure of the spade of Billet).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McInnis by Billet based on the rationale that the spade structure of Billet helps to more effectively guide the first face-engagement member of McInnis into the hole of the ice sheet for quicker anchoring of a vehicle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 20-21 allowed.
Claims 11-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: McInnis video fails to disclose “the second face-engagement member … . defining a contact surface disposed to one side transversely of the frame member and which is arranged to face in an opposite direction to said longitudinal direction for engaging the proximal face of the sheet in a working position of the second face-engagement member” of claim 11, and “wherein the contact surface of the second face-engagement member is arranged at an angularly spaced position from the contact surface of the first face-engagement member relative to the longitudinal axis of the frame member” of claim 13, and “wherein the contact surface of the second face-engagement member is disposed on a substantially diametrically opposite side of the frame member to the contact surface of the first face-engagement member” of claim 14, and “further including two stabilizer arms carried by the frame member at longitudinally spaced locations from the first face-engagement member so as to be arranged at a location externally of the hole in the inserted position of the frame member, the stabilizer arms extending transversely outwardly from the frame member in substantially opposite directions to one another for engaging the proximal face of the sheet and being located at angularly spaced locations from the contact surface of the second face- engagement member relative to the longitudinal axis of the frame member” of claim 16, and “wherein each of the stabilizer arms is located at an angularly spaced position from the contact surface of the first face-engagement member relative to the longitudinal axis of the frame member” of claim 17, and  “wherein the buttress member includes a bracing member extending transversely inwardly from the free end towards a location a location along the frame member which is longitudinally spaced in the longitudinal direction towards the second end” of claim 18, and “passing the first face-engagement member supported on the frame member through the hole from a position at or adjacent the proximal face of the sheet to a position at or adjacent the distal face so as to locate the first face-engagement member in a position suitable for engaging the distal face while the frame member extends through the hole to the proximal face, …..arranging the free end of the buttress member in butting engagement at a first location on the peripheral wall of the hole, while the first face-engagement member is disposed in contact with the distal face, so as to locate a substantially diametrically opposite portion of the apparatus to the free end in butting engagement at a substantially diametrically opposite location on the peripheral wall of the hole” of claim 20. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burnor (US 20160122967A1) discloses an ice anchor for securing a temporary shelter to ice.   Glacier ice anchors youtube video dated March 2015 discloses an ice anchor for securing tent through a hole in ice.   Guthrie US 7603818B2 discloses a ground anchor for anchoring a winch in the extrication of an ATV or vehicle with horizontal attachment arm. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DING Y TAN/Examiner, Art Unit 3632        

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632